DETAILED CORRESPONDENCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 29th, 2022 was filed after the mailing date of the Notice of Allowability on February 4th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner and the application remains in condition for allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Ito (USPGpub 2014/0027356), teaches a microparticle sorting microchip (1a) comprising: 
a main channel (referred to as a main channel 15 in [0031] and illustrated in Figure 2) through which a microparticle- containing fluid (referred to as a sample fluid in [0047]) flows; 
a trap channel (referred to as a trapping chamber 163 in [0065] and illustrated in Figure 10) coaxially communicating with the main channel (15); 
a trap chamber (referred to as a pressure chamber 164 in [0066] and illustrated in Figure 10) communicating with the trap channel (163) wherein the trap channel (163) has an opening portion (referred to as a communication opening 156 in [0043] and illustrated in Figure 4). Additionally, Ito teaches a gate channel (referred to as sorting channel 16) adjacent the trap channel (163). 
In addition, Xia et al (USPGpub 2015/0024373) teaches a microparticle sorting microchip (100) comprising: 
a main channel (referred to as a sample input channel 164C) through which a microparticle- containing fluid (e.g. a sample fluid mixture 120) flows; 
a trap channel (referred to as a center output channel 141 in [0077] and illustrated in Figure 4) coaxially communicating with the main channel (164C); 
a trap chamber (which corresponds to the distal portion of center output channel 141 closer to second output 112 as illustrated in Figure 2C) communicating with the trap channel (141); 
a gate channel (referred to as a jet channel 128 in [0109] and illustrated in Figure 5B) intersecting the trap channel (141), wherein the trap channel has an opening portion intersecting the gate channel (see [0109], which recites “[t]he jet channels 127, 128 may be disposed in any layer of the chip 100 and enter the channel 164C at any angle in the same plane”); and 
a light application section (referred to as a light source 147 in [0116] and  that applies light onto a microparticle detection region included in the main channel (164C);
	 a detection section that detects scattered light and/or fluorescence emitted from the microparticle (see [0037], which recited he interrogation apparatus includes a light source configured to emit a beam through structural layers of the microfluidic chip, to illuminate and excite the components in the sample fluid mixture; and wherein emitted light induced by the beam is received by an objective lens”).
However, neither of the cited prior art reference, Ito and Xia, teaches or suggests a microparticle sorting microchip including “ … a gate channel intersecting a trap channel wherein the trap channel has an opening portion intersecting the gate channel and a cross-sectional area of the trap channel upstream of the opening portion is smaller than a cross-sectional area of the trap channel downstream of the opening portion, along a direction in which the microparticle-containing fluid flows”, as required by independent claim 1.
As a result, independent claim 1 is allowed because the claim is non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the dependent claims 2-37, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claim 1. 
The features of the claimed invention are aimed at allowing for the sorting of microparticles of interest at improved speed, purity, and acquisition rates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797 
                                                                                                                                                                                                       /JENNIFER WECKER/Primary Examiner, Art Unit 1797